Exhibit 10.51

 

LOGO [g61738g61s54.jpg]   

Titan Pharmaceuticals, Inc.

  

October 21, 2007

Robert Farrell

[address]

Dear Bob:

This letter will confirm the amendment to the severance provisions contained in
your letter of employment with Titan dated August 9, 1996 as such provisions
were amended by letter agreement dated December 11, 2007 (collectively, the
“Agreement”). Please sign this letter where indicated and return it to Titan,
retaining a copy for your records.

Section 2(b) of the Agreement is hereby amended by deleting the first sentence
and replacing it with the following sentence: If your employment with the
Company is terminated by the Company without Cause or by you for Good Reason,
the Company will continue to pay your monthly salary on a regular bi-monthly
basis and all options held by you will continue to vest and be exercisable in
accordance with the terms thereof, for twelve (12) months from the date of
termination; provided, however, if such termination without Cause of for Good
Reason occurs within twelve (12) months following a Change in Control of the
Company you shall be entitled to a lump sum severance payment equal to
twenty-four (24) months salary payable within thirty (30) days following
termination.

The following new Section 7 is added to the Agreement:

 

  7. Code Section 208G. Should the Company reasonably determine that the payment
of compensation by the Company to the Executive, including but not limited to
compensation payable under this Agreement and/or the Restricted Stock Agreement
of even date herewith, would result in the Executive’s receiving an “excess
parachute payment” within the meaning of Section 280G(b) of the Internal Revenue
Code of 1986, as amended, the Company shall reduce the amount of any payment or
payments otherwise payable to the Executive, as determined by the Company in its
sole discretion, which reduction shall be reasonably determined by the Company
to be the smallest amount which will prevent the Executive from receiving such
an “excess parachute payment”.

 

Sincerely, /s/ Marc Rubin

Marc Rubin

Chief Executive Officer

 

Accepted by: /s/ Robert Farrell Name: Robert Farrell October 21, 2008 Date: